FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended January, 2014 ICON plc (Registrant's name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Brendan Brennan, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Brendan.Brennan@iconplc.com 00-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A EXHIBIT LIST Exhibit Description ICON plc Announces Resignation of a Director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ICON plc /s/ Brendan Brennan Date:January 24, 2014 Brendan Brennan Chief Financial Officer
